ORDER
PER CURIAM.
The natural mother, L.P. (Mother), appeals the termination of her parental rights to her daughter, T.N.P. (Daughter), and her son, D.D.P. (Son). Mother presents various points contending the termination was not supported by clear, cogent and convincing evidence.
We have reviewed the record on appeal and the briefs of the parties and we find no error of law. A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(1). We have provided a memorandum opinion for the use of the parties only. Judgment affirmed.